     Case: 4:20-cv-01554 Doc. #: 1 Filed: 10/29/20 Page: 1 of 4 PageID #: 1




 1 ELGUINDY, MEYER & KOEGEL, APC
   RYAN N. MEYER, CA State Bar Number 258400
 2    rmeyer@emklawyers.com
   2990 Lava Ridge Court, Suite 205
 3
   Roseville, CA 95661
 4 Telephone: (916) 778-3310
   Facsimile: (916) 330-4433
 5

 6 Attorneys for Plaintiff
   OYC EQUITY, LLC, a Colorado limited liability
 7 company

 8                               UNITED STATES DISTRICT COURT

 9                 EASTERN DISTRICT OF MISSOURI – EASTERN DIVISION
10

11 OYC EQUITY, LLC, a Colorado limited                     Case No.:
   liability company,
12
                  Plaintiff,                               PLAINTIFF OYC EQUITY, LLC’S
13
                                                           COMPLAINT FOR BREACH OF
   vs.                                                     CONTRACT
14

15 GARDNER CAPITAL, INC., a Missouri
   corporation,
16
                Defendant.
17

18          OYC Equity, LLC, a Colorado limited liability company (“Plaintiff”), complains and alleges
19 as against GARDNER CAPITAL, INC., a Missouri corporation (“Defendant”) as follows:
20                                    GENERAL ALLEGATIONS
21          1.     Plaintiff is, and at all relevant times indicated herein was, a Colorado limited liability
22 company, duly formed and existing under the laws of the State of Colorado, and having its principal

23 place of business in Denver, Colorado.

24          2.     Defendant, Gardner Capital, Inc. is, and at all relevant times indicated herein was, a
25 Missouri corporation, duly formed and existing under the laws of the State of Missouri, and having

26 its principal place of business in Clayton, Missouri.

27 / / /

28 / / /

                                                       1
                                                 COMPLAINT
     Case: 4:20-cv-01554 Doc. #: 1 Filed: 10/29/20 Page: 2 of 4 PageID #: 2




 1                                   JURISDICTION AND VENUE

 2          3.     The Plaintiff and Defendant, by virtue of their principal places of business, are

 3 citizens of different States, and the amount in controversy exceeds seventy-five thousand dollars

 4 ($75,000), thus this court has original jurisdiction over the instant matter under 28 U.S.C. § 1332.

 5          4.     Venue is proper under 28 U.S.C. § 1391 in that the Defendant resides in this judicial

 6 district.

 7                                    FACTUAL ALLEGATIONS

 8          5.     On or around March 1, 2018, Plaintiff and Defendant entered into a Consultant

 9 Master Services Agreement (the “MSA”), the scope of work for which Plaintiff would provide
10 services to Defendant was set forth on Schedule A thereto, generally consisting of originating solar

11 energy projects (“Scope of Services”). The parties agreed that Plaintiff would be compensated by

12 Defendant for such Scope of Services as set forth on Schedule B thereto.

13          6.     In particular, the parties agreed that Plaintiff would receive, amongst other payments,

14 a bonus payment of fifteen thousand dollars ($15,000) for each successful solar project that was

15 originated under the MSA, the timing of such payment being when a project reaches its completion

16 of development, is sold to a third party, or where Defendant relinquishes majority ownership in the

17 project (any of which is deemed a “Bonus Triggering Event”).

18          7.     Thereafter, on or about June 4, 2018, Plaintiff and Defendant executed that certain

19 Amendment to Consulting Master Service Agreement, which altered the bonus payment portion of
20 Schedule B, and provided that Plaintiff would be paid a bonus payment equal to three thousand five

21 hundred dollars ($3,500) per megawatt dc of any solar energy project originated under the MSA.

22          8.     As is relevant to this matter, under the MSA, Plaintiff originated a twenty-five (25)

23 megawatt dc project called the Manchester Solar Project (the “Manchester Solar Project”) for

24 Defendant. Thus, upon a Bonus Triggering Event, Plaintiff was eligible for a bonus payment equal

25 to eighty-seven thousand five hundred dollars ($87,500) (the “Bonus Payment”).

26          9.     The Defendant sold the Manchester Solar Project to a third party (SunEast

27 Development, LLC) on or about October 2, 2019.

28 / / /

                                                      2
                                                COMPLAINT
     Case: 4:20-cv-01554 Doc. #: 1 Filed: 10/29/20 Page: 3 of 4 PageID #: 3




 1          10.      The sale of the Manchester Solar Project to a third party is a Bonus Triggering Event,

 2 entitling Plaintiff to the Bonus Payment.

 3          11.      Plaintiff has made several demands to Defendant to remit the Bonus Payment, but to

 4 this date, Defendant has failed to do so, and as such there remains an outstanding sum due and

 5 payable to Plaintiff of eighty-seven thousand five hundred dollars ($87,500).

 6                                             FIRST COUNT

 7                                          (Breach of Contract)

 8          12.      Plaintiff re-alleges and incorporates by reference each and every allegation set forth

 9 in paragraphs 1 through 11 above, inclusive, as though fully set forth herein.
10          13.      Plaintiff and Defendant entered into a written contract, which required (amongst

11 other things), Defendant to pay Plaintiff the Bonus Payment.

12          14.      Plaintiff has fully performed all of the covenants and conditions of the MSA, or

13 was excused or prevented from performing the same as a result of Defendant’s breaches of the

14 same.

15          15.      Plaintiff has made demand upon Defendant for payment of the Bonus Payment, but

16 neither the whole nor any part thereon has been paid.

17          16.      Defendant breached the MSA by failing to remit the Bonus Payment to Plaintiff,

18 despite written demand.

19          17.      As a direct and proximate result of Defendant’s breach of the MSA, Plaintiff has
20 been damaged in the amount of eighty-seven thousand five hundred dollars ($87,500), plus

21 interest at the maximum legal rate.

22          WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

23          1. For damages in favor of Plaintiff in the amount of eighty-seven thousand five hundred

24                dollars ($87,500);

25          2. For pre-judgment interest at the maximum legal rate; and

26 / / /

27 / / /

28 / / /

                                                       3
                                                  COMPLAINT
     Case: 4:20-cv-01554 Doc. #: 1 Filed: 10/29/20 Page: 4 of 4 PageID #: 4




 1        3. For such other and further relief as this Court deems just and proper.

 2

 3 Dated: October 28, 2020                 Respectfully submitted,

 4                                         ELGUINDY, MEYER & KOEGEL, APC
 5

 6
                                           By:
 7                                              Ryan N. Meyer, Esq.
                                           Attorneys for Plaintiff OYC EQUITY, LLC
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   4
                                              COMPLAINT
